Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed December 9, 1971. Claimant sustained a dorso-lumbar strain on September 19, 1969 for which he was awarded and paid compensation for intermittent periods of total disability up to April 29, 1970 and for partial disability from April 29, 1970 to June 4, 1970. In *868a decision dated May 7, 1971 the Referee found that the claimant had no further causally related disability after June 4, 1970. The board found “that claimant has continuing symptoms and disability beyond June 4, 1970 due to the accident and that therefore continuing causally related disability beyond June 4, 1970 is established. It is further found that the causally related disability is to the extent of 50%.” Substantial medical evidence supports the board’s finding that the claimant continued to have a causally related partial disability as a result of his accident of September 19, 1969 for the period of the award subsequent to June 4,1970. Decision affirmed, with costs to the Workmen’s Compensation Board. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Main, JJ., concur.